Reargument ordered. Case set down for reargument during the November, 1965 session of the Court of Appeals. The court requests from the counsel for the parties oral argument and briefs on these questions: (1) What are the obligations of the carrier under an insurance policy like this one when the injured party does not appear at the New York workmen’s compensation hearings or present to the board any claim or proof of industrial disability or medical expense! (2) Did claimant effectively waive the rights she may have had under the New York Workmen’s Compensation Act! (3) What contractual duties, if any, to plaintiff did this defendant violate! The Attorney-General, as attorney for the Workmen’s Compensation Board, is requested to file and to serve on the parties a brief or such other statement as he may be advised as to any of these issues.